Citation Nr: 1527998	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus.  

2.  Entitlement to service connection for depression, to include as secondary to the service-connected disabilities of bilateral tinnitus and bilateral hearing loss.

3. Entitlement to service connection head pain and migraine headaches with seizures.

4.  Entitlement to a total disability rating based on individual unemployability.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In March 2015 the Veteran submitted a written statement which withdrew the appeal for all issues on appeal at that time.  Thus, there remain no allegations of error of fact or law with regard to these issues for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of this issue is warranted.



ORDER

The appeal is dismissed.  




____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


